Appellant was indicted September 21, 1927, the trial resulting in the judgment of conviction, from which this appeal is taken, was had on November 1, 1928, and the appeal submitted in this court on January 23, 1930. We observe fault on the part of no official, but merely record these dates.
There was a general verdict of guilty on the trial under the indictment, which was in two counts — one charging appellant with what is commonly known as distilling, etc.; the other charging him with what is also commonly known as unlawfully being in possession of a still, etc.
There is nothing presented by the record really worthy of mention. The few exceptions reserved on the taking of testimony are patently without merit. The written refused charges likewise were obviously refused without error.
The case is merely another "distilling" case, with abundant evidence to sustain the conviction. It appears to have been tried with care and correctly.
The judgment of conviction is affirmed.
Affirmed.